DEPARTMENT OF HEALTH & HUMAN SERVICES
Centers for Medicare & Medicaid Services
7500 Security Boulevard, Mail Stop S2-26-12
Baltimore, Maryland 21244-1850

Center for Medicaid, CHIP and Survey & Certification
SMDL# 11-004
ARRA# 9

May 18, 2011
Re: Use of administrative funds to support
health information exchange as part of the
Medicaid EHR Incentive Program
Dear State Medicaid Director:
This letter provides further guidance to State Medicaid agencies regarding the implementation of
section 4201 of the American Recovery and Reinvestment Act of 2009 (the Recovery Act), Pub.
L. 111-5 and regulations at 42 Code of Federal Regulations (CFR) Part 495, Subpart D. Division
B, Title IV, Subtitles A and B of the Recovery Act established the Medicare and Medicaid
Electronic Health Record (EHR) Incentive Programs, as one component of the Health
Information Technology for Economic and Clinical Health (HITECH) Act. HITECH, as well as
our final regulation, governs incentive payments to eligible professionals (EPs) and eligible
hospitals to promote the adoption and meaningful use of certified EHR technology.
The Recovery Act provides 100 percent Federal financial participation (FFP) to States for
incentive payments to eligible Medicaid providers to adopt, implement, upgrade, and
meaningfully use certified EHR technology through 2021, and 90 percent FFP for State
administrative expenses related to the program. These administrative matching funds must be
for activities that are proper and efficient (as defined by OMB Circular A-87) for the
administration of the Medicaid EHR Incentive Program.
The Centers for Medicare & Medicaid Services (CMS) issued a State Medicaid Director (SMD)
letter on August 17, 2010 that provided guidance to States on allowable expenses for activities
supporting the administration of the Medicaid EHR Incentive Program. The letter outlined CMS
expectations of activities and potential eligible costs for the 90 percent FFP for administration
and oversight of the EHR incentive payments. In addition, that letter provided initial direction
regarding State Medicaid agencies’ role in promoting EHR adoption and health information
exchanges (HIE). This letter provides more detailed guidance on the State expenditures related to
the development and sustaining of HIE(s) that may be eligible for the 90 percent FFP.
Background
As defined in our July 28, 2010 final regulations, Stage 1 of “meaningful use” includes several
objectives related to the electronic exchange of health information. Anticipating that State
Medicaid agencies would have a role in promoting EHR adoption and HIE, CMS identified ten

Page 2 – State Medicaid Directors Letter
Guiding Principles for the 90 percent FFP funds for those activities in the August 2010 SMD
letter. Please refer to that letter and Enclosure C of that letter for more detail, as this SMD letter
focuses on a subset of those principles. States are reminded that the first core principle applied to
use of the 90 percent HITECH FFP is that the activities can be directly correlated to the
Medicaid EHR Incentive Program.
Specifically, this SMD letter provides further detail on our criteria that health information
exchange promotion activities: 1) have costs that are divided equitably across other payers (e.g.,
private/commercial) based on the fair share principle (defined in OMB Circular A-87 as “in
accordance with benefits received”) and are appropriately allocated, 2) leverage efficiencies with
other Federal HIE funding, and 3) are developmental and time-limited in nature. This letter also
reiterates the principle that the 90 percent FFP would not be available for on-going HIE costs
where these services are fully operational.
As we have stated previously, HIEs are a necessary ingredient to meaningful use of EHRs and to
the success of delivery system reform efforts. This letter outlines the circumstances in which we
believe States can use enhanced administrative FFP to join or spearhead efforts to build this
needed infrastructure.
Other Payer Participation/Fair Share Principle
The August 2010 SMD letter noted that States should consider Medicaid’s contribution to HIE in
view of contributions by other payers. Funding from Medicaid should be part of an overall
financial plan that leverages multiple funding sources to develop and maintain HIEs between
hospitals, health systems and individual practices.
Various Federal and State funding, as well as contributions by commercial payers, large
employers, integrated delivery networks, associated entities such as laboratories, registries and
provider user fees may be necessary to share the costs of building and maintaining HIEs. There
are several rationales for entering into HIE infrastructure development activities via
public/private partnerships. First, the efficiencies and quality improvements associated with
electronic health information exchange accrue to all participants; e.g., other payers, integrated
delivery networks, Accountable Care Organizations, medical and health home networks, hospital
systems, etc. Likewise, the governance and risks associated with developing HIE infrastructure,
such as seeking provider buy-in and determining effective pricing strategies, should not be borne
solely (or predominately) by a single payer. Lastly, each State’s HIE assets and challenges are
different, and HIE strategies need to be developed with broad stakeholder involvement to ensure
that the marketplace is balanced to support both the public and private health systems’ business
cases.
States should leverage their Medicaid investment with investments by a sufficient number of
other payers and stakeholders to establish a sustainable business model. States have asked CMS
to determine the degree of other payer contribution that is needed to meet this principle for
approval of administrative funding. While Medicaid may serve as a catalyst to establish an HIE
infrastructure, additional partners must be drawn into the marketplace based upon their share of
the allocated costs. Medicaid funding cannot be the sole funding source for building,

Page 3 – State Medicaid Directors Letter
implementing or operating HIE entities and/or HIE services. CMS will consult with the Office of
the National Coordinator (ONC) for Health Information Technology, which has awarded HIE
grants in all States and Territories to determine, on a case-by-case basis, the soundness of the
Medicaid agency’s HIE funding proposal. States should focus on obtaining proportional
investments based upon market share and expected volume of transactions, as described in the
Cost Allocation section of this letter. Medicaid funding must leverage and support the ONC
grant funding; therefore CMS expects proposals to reflect aligned benchmarks, approaches and
performance goals. CMS will examine HIT Implementation Advanced Planning Documents
(HIT IAPDs) to ensure that States adopt HIE approaches that maximize return on investment and
minimize project risk, including review of State’s benchmarks, approaches, and performance
measures related to State IT systems and meaningful use progress. This approach is consistent
with the process by which CMS will work with States to ensure they meet the seven standards
and conditions for receiving enhanced FFP for Medicaid technology investments.
CMS reminds States that the Medical Loss Ratio interim final rule published on
December 1, 2010, makes references, at 45 CFR 158.151, to health information technology
expenses that a private health insurance issuer may include in the share of the premium that must
be devoted to health care services and quality improvement, such as those that provide the
technological infrastructure to enhance current quality improvement or make new quality
improvement initiatives possible, “…and that are designed for use by health plans, health care
providers, or enrollees for the electronic creation, maintenance, access, or exchange of health
information, as well as those consistent with the Medicare and/or Medicaid meaningful use
requirements….” States may find it helpful when meeting with health plan stakeholders to
emphasize that if they provide funding for health information exchange activities, such expense
may be considered an allowable quality improving activity that may be reported as part of the
80-85% of premium revenue that must be devoted to clinical services and quality improvement if
such expenses satisfy the criteria set forth in the Medical Loss Ratio interim final rule.
In order to confirm that other payers and providers will contribute an appropriate share of costs,
States will be required to seek legal agreements (i.e., Memoranda of Understanding) with their
HIE partners. These agreements should clearly outline the terms (scope, budget and timing) of
each party’s contributions in the near- and long-term functioning of the HIE. States should
anticipate scenarios where additional payers and providers invest as the HIE(s) mature.
Therefore, States should describe to CMS how early investor benefits will be handled, e.g.,
offering lower costs once others join and costs are allocated among a greater number of
participants. The agreements between State Medicaid Agencies and other payers and providers
must be submitted to CMS for review along with the State’s HIT IAPD. While this degree of
planning and business modeling may require intensive public/private negotiations within each
State, CMS believes it is necessary and will not approve 90/10 funding for HIE infrastructure
costs (such as those cited in the August 2010 SMD letter) without assurances that other payers
and providers will bear an appropriate share of the costs, risks and governance. These
agreements are just one indicator of other payers’ commitment to HIE and as such, changes to
these agreements will be reviewed by CMS along with the other performance metrics referenced
above on an annual basis.

Page 4 – State Medicaid Directors Letter
States may fund the non-federal share consistent with federal rules and regulations at section
1903(w)(6)(A) and 42 CFR 433.51. CMS will review the non-federal share funding sources on
an individual basis using information provided by the State and gathered by CMS staff. Please
be mindful that all sources of the non-Federal share and any fees, taxes, or donations must meet
the requirements of section 1903(w) of the Social Security Act, implementing regulations, CMS
guidance, and other applicable laws, rules, and regulations.
Cost Allocation
Cost allocation principles, as defined by OMB Circular A-87, should be utilized where entities
other than the Medicaid agency stand to benefit in the results of the activity. In determining
Medicaid’s share of the costs towards building HIE, CMS will consider different allocation
approaches depending upon whether the State is requesting Medicaid Management Information
System (MMIS) or HITECH administrative funding, as follows:
When the HIE functions directly relate to MITA business services and are necessary to
enable them, and/or there are interfaces to the MMIS from external HIE entities, States
may seek MMIS matching funds for the interfaces or connections between the MMIS and
the HIE. These States should calculate the Medicaid-eligible percentage of their total
covered population; or the percentage of total healthcare expenditures within the State
that are Medicaid expenditures. That percentage will be Medicaid’s allocated share.
If the State Medicaid agency is seeking HITECH funds directly tied to the Medicaid EHR
Incentive Program, States may calculate the percentage of all providers the State projects
will receive Medicaid EHR incentives over the next five years from the onset of proposed
HIE activities to the State’s total number of providers. For example, if there are 10,000
providers in the State, and the State projects that 500 of them will receive Medicaid EHR
incentives within five years, then Medicaid’s allocated share would be five percent.
States’ environmental scans (“As-Is” HIT assessments) should support these projections.
If the activity to be funded does not meet the criteria of this letter, or the August 2010
letter, then States wishing to request the 50 percent match for general program
administration must provide justification as to how the HIE activity supports the
Medicaid enterprise, and if approved, should calculate the Medicaid allocation using one
of the MMIS cost allocation formulas described above.
Statewide Efficiencies
CMS recognizes that there are several types of HIE models emerging in the U.S. and that not all
involve statewide services or governance, and will review each proposal individually. However,
CMS encourages a State’s HIE model to include the following characteristics:
Deploys a statewide layer of HIE services or orchestrate existing sub-state nodes;
Plays a significant role in the collection of Medicaid providers’ meaningful use
attestations and clinical quality measure data;
Is directly focused on enabling providers to meet meaningful use requirements, such as
lab results and clinical summary exchange;
Provides immediate value to providers through affordable services that help them meet
meaningful use requirements and coordinate and improve patient care;

Page 5 – State Medicaid Directors Letter
Is governed by state-level policies, accreditation processes and exchange standards that
are aligned with Federal policy; and
Is actively engaged with State government.
State Medicaid HIT Plans (SMHPs) and IAPDs should clearly describe the rationale for the HIE
model selected from the perspective of benefits and risks to the Medicaid agency. If a proposed
model does not include the characteristics above, the State should provide justification of why an
alternate model is more appropriate given unique circumstances in that State. ONC will be a full
partner with CMS in the evaluation of State Medicaid agencies’ HIE funding proposals for
consistency and alignment with the ONC funded cooperative agreements, and Nationwide Health
Information Network (NwHIN) initiatives including Direct and Exchange. The funding proposal
should also detail how the costs will transition from infrastructure build to operations and
maintenance.
Sustaining Operational HIE
One of the Guiding Principles in the August 2010 letter was that HITECH funds are meant to
support time-limited activities. In the context of HIE, examples include the development or
expansion of provider directories, master patient indexes and laboratory interfaces. Once
established and functional- and based upon the degree of provider enrollment and transaction
volume, the funding perspective should shift from design and development to supporting
ongoing operations and maintenance costs. There are some States where operational HIEs
already exists; these States may seek Federal matching funds to sustain ongoing operational
costs. Per our August 2010 SMD letter, under that scenario, CMS believes that the most
appropriate means to support HIE is through adjustments to provider reimbursement
methodologies, which are matched at a State’s Federal medical assistance percentage (FMAP),
and/or through the 50 percent match rate for general program administration if the HIE is related
to administering Medicaid. States wishing to pursue HIE maintenance through provider
reimbursement are encouraged to submit a State Plan amendment to their CMS regional office.
States are encouraged to consult with CMS in advance of formal SMHP and IAPD updated
submissions to obtain technical assistance regarding the funding options and boundaries outlined
in this SMD letter. States should reach out to their CMS regional office’s Medicaid HIT staff
lead as the initial point of contact. We believe that by taking a collaborative and informed
approach, Federal and State investments can be carefully and measurably directed to develop and
support HIE. Whether HIE is employed as part of meaningful use of EHRs, for enhancing care
coordination and medical home strategies, or as enablers of new provider payment models, HIE
is an essential tool in improving individual and population health and reducing unnecessary
costs.
This letter provides three additional parameters to an existing collection of information that had
been approved by OMB under control number 0938-1088 (CMS-10292). CMS is seeking OMB
approval of those parameters which include the voluntary submission of information concerning
the HIE business and sustainability model, HIE-specific performance metrics, and other payer
contributions to HIE infrastructure build. To initiate the approval process, the 60-day notice

Page 6 – State Medicaid Directors Letter
seeking public comment will be placed on public display on May 17, 2011 and will publish in
the Federal Register on May 18, 2011.
For further information or clarification on this State Medicaid Director letter, please contact
Mr. Rick Friedman at 410-786-4451, or Richard.Friedman@cms.hhs.gov.
Sincerely,
/s/
Cindy Mann
Director

cc:
CMS Regional Administrators

CMS Associate Regional Administrators
Division of Medicaid and Children’s Health
Matt Salo
Executive Director
National Association of Medicaid Directors
Director of Health Legislation
National Governors Association
Rick Fenton
Acting Director
Health Services Division
American Public Human Services Association
Debra Miller
Director for Health Policy
Council of State Governments
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Christine Evans, M.P.H.
Director, Government Relations
Association of State and Territorial Health Officials

Page 7 – State Medicaid Directors Letter
Alan R. Weil, J.D., M.P.P.
Executive Director
National Academy for State Health Policy
Farzad Mostashari, M.D.
National Coordinator for Health IT
Office of the National Coordinator for Health IT

